SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

573
KAH 12-00566
PRESENT: SCUDDER, P.J., SMITH, CENTRA, AND LINDLEY, JJ.


THE PEOPLE OF THE STATE OF NEW YORK EX REL.
WILLIAM CRENSHAW, PETITIONER-APPELLANT,

                     V                                           ORDER

HAROLD GRAHAM, SUPERINTENDENT, AUBURN
CORRECTIONAL FACILITY, RESPONDENT-RESPONDENT.


WILLIAMS, HEINL, MOODY & BUSCHMAN, P.C., AUBURN (RYAN JAMES MULDOON OF
COUNSEL), FOR PETITIONER-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (FRANK BRADY OF
COUNSEL), FOR RESPONDENT-RESPONDENT.


     Appeal from a judgment (denominated order) of the Supreme Court,
Cayuga County (Thomas G. Leone, A.J.), entered February 8, 2012 in a
habeas corpus proceeding. The judgment denied the petition.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   June 7, 2013                         Frances E. Cafarell
                                                Clerk of the Court